PER CURIAM.
Appellant seeks review of the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Although the motion was properly denied as untimely, appellant’s claim that his sentence is illegal because the trial court improperly rescinded his jail credit can be raised at any time. See Fla. R.Crim. P. 3.850(b); Wheeler v. State, 880 So.2d 1260 (Fla. 1st DCA 2004).
We therefore reverse the summary denial of appellant’s claim that his sentence is illegal and remand for record attachments conclusively refuting appellant’s claim or for resentencing as the record dictates.
AFFIRMED in part, REVERSED in part, and REMANDED.
WOLF, LEWIS, and ROBERTS, JJ., concur.